Order entered October 14, 2013




                                                  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                          No. 05-13-01009-CV

                                     TED STAUFFER, Appellant

                                                    V.

                                   JANE T. NICHOLSON, Appellee

                               On Appeal from the Probate Court No. 1
                                        Collin County, Texas
                                Trial Court Cause No. PB1-0842-2012

                                                ORDER
       On August 30, 2013, we ordered the court reporter to file, within fifteen days of the date of the

order, a detailed log and index of the electronic audio recording she filed as the reporter’s record in this

case. To date, the reporter has not filed the record or otherwise communicated with the Court.

Accordingly, we ORDER court reporter Lucretia Varch to file the log and index within ten (10) days

of the date of this order. No extension will be granted absent exigent circumstances.

       We DIRECT the Clerk of the Court to send copies of this order by electronic transmission to

Ms. Varch and the Honorable Weldon Copeland, Presiding Judge of Collin County, Texas Probate

Court No. 1.




                                                           /Elizabeth Lang-Miers/
                                                           ELIZABETH LANG-MIERS
                                                           JUSTICE